Citation Nr: 1826604	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-20 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for cephalgia due to upper respiratory infection and vision.

2.   Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1958 to January 1962.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of an acquired psychiatric disorder to include PTSD, anxiety disorder, and depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A preponderance of the evidence of record is against a finding that the Veteran's cephalgia was incurred during, caused by, or is otherwise related to his military service.


CONCLUSION OF LAW

The criteria for service connection for cephalgia have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.   Legal Criteria and Analysis

Establishing entitlement to direct service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

After filing his claim for compensation in July 2012, the Veteran was afforded a compensation and pension examination for his headaches in December 2012.  The examiner diagnosed tension headaches.  The Veteran has a current diagnosis and has satisfied the first of the three criteria of Shedden.  Shedden, 381 F.3d at 1166-67.

The Veteran's service treatment records show that he was treated twice for headaches while in service.  In May 1960, the Veteran complained of blurring vision headaches and burning vision.  In September 1961, the Veteran reported a cold, headache, and cough.  The Veteran has demonstrated an in-service occurrence of headaches and the second element of direct service connection is satisfied.  Shedden, 381 F.3d at 1166-67.

However, the evidence of record does not demonstrate that the Veteran's in-service headaches are the cause of or otherwise related to the headaches he has today.  Other than the two reports of headaches listed above, the Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of headaches, cephalgia, or migraines.  Although the Veteran's Chronological Record of Medical Care issued in December 1961 listed a vision defect, it does not list headaches.  Similarly, the physical examinations in December 1958, January 1960, and December 1961 contained no indication of reports of headaches.

The record contains no other evidence of headaches until the Veteran filed his compensation claim in July 2012.

The VA examination report of December 2012 concluded that the Veteran's present headaches are unrelated to the headaches he reported while on active duty.  The Veteran told the examiner that his headaches had started around 1960, although he could not identify any specific injury or event that caused them.  He reported that anxiety causes his headaches and that he was taking tramadol for it, although he had taken diazepam earlier and he felt that drug was more effective.  The examiner reviewed the claims file and said that the Veteran's current headaches were less likely than not related to his military service because (1) the in-service headaches, which were caused first by vision and later by a cold, were of a self-limited nature; (2) the Veteran's separation physical examination in December 1961 did not list headache problems; (3) the Veteran's current headaches are tension-related and have a different origin than the headaches he had while in service; and (4) medical literature does not show that an upper respiratory headache or a vision headache can cause or aggravate the Veteran's current tension headache condition.

The Veteran's wife provided a statement dated in February 2018 indicating that the Veteran has had headaches for years.

At his February 2018 hearing, the Veteran testified that his headaches began in 1960 and they have continued since then, 2 to 3 times weekly.  He also said that he had been treated for headaches by a private doctor in 1963 or 1964 but that the doctor was long deceased and the records were thus unavailable.  
In weighing the evidence, the Board finds that the VA examiner's opinion holds substantial weight of probative value.  The examiner's opinion is based on a thorough review of the Veteran's claims file, including the service treatment records.  It relies on medical literature and its rationale is based on the medical evidence.  It is also consistent with the record and the absence of treatment records between 1961 and 2012.

The Board has considered the statements of the Veteran and his wife; as laypersons, they are competent to testify regarding observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the probable etiology of a disorder such as tension headaches falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran and his wife have not demonstrated or alleged expertise in determining a medical nexus, and they do not offer any supporting medical opinion.  Therefore, their opinion in this matter has no probative value.  To the extent that the Veteran has alleged continuity of symptomatology since service or onset of headaches within a year of his discharge from service that would qualify for presumptive service connection, tension headaches are not a chronic disability under 38 C.F.R. § 3.309(a).  There is no indication the Veteran has been diagnosed with migraine headaches, which are considered a chronic disease as an organic disease of the nervous system.  As such, continuity of symptomatology and presumptive service connection as a chronic disease is not applicable.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current headaches are related to his military service.  Accordingly, service connection for cephalgia is denied.  38 C.F.R. § 3.303, 3.304.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Service connection for cephalgia due to upper respiratory infection and vision is denied.


REMAND

Although the Veteran was not diagnosed with or treated for a psychiatric disorder during his service, his VA treatment records include diagnoses of depressive disorder not otherwise specified, anxiety disorder not otherwise specified, and rule out PTSD.  The Veteran told VA psychologists that his psychiatric disorders are caused by his memory of seeing a dead, bleeding U.S. serviceman lying in a street in Cuba.  He also testified that during his service, his thumb got slammed into the door of a hatch and that the injury caused him to have depression.  A June 1960 service treatment record reflects treatment for a "smashed thumb."

The record reflects that the Veteran served aboard the U.S.S. Wasp during his service.  A certification card submitted by the Veteran in February 2018 reflects that while on board the U.S.S. Wasp he crossed the equator "bound from Guantanamo Bay, Cuba to Belgian Congo, Africa."  Although this card appears to indicate the U.S.S. Wasp had been in Cuba, it is not clear as to whether the ship had docked there and for how long.  The Veteran also testified that his duties involved bringing people to shore and that his ship took several trips to Cuba.  Therefore, further development is required to obtain the Veteran's complete service personnel records.

Additionally, an examination should be completed to determine the etiology of the Veteran's psychiatric disorder.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claim being remanded.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of the Veteran's response, obtain any updated VA treatment records from October 2014.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.   Obtain the Veteran's service personnel records.  After obtaining and reviewing the Veteran's service personnel records, take any further action needed to determine whether the U.S.S. Wasp or any other ship the Veteran served on docked at Cuba during his service and the nature of the Veteran's duties during service.

3.   Provide the Veteran with an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed psychiatric disorder, to include depressive disorder and anxiety disorder.  His electronic claims file, including a copy of this decision and remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file. 

The examiner should provide opinions on the following:

(A) Identify all current psychiatric disorders under DSM-5 criteria.

(B) If PTSD is diagnosed, then opine as to whether it is at least as likely as not (50 percent or greater probability) that PTSD is related or attributable to any incident of the Veteran's military service.

(C) For any other diagnosed psychiatric disability, including anxiety or depressive disorder, opine as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder is caused by or otherwise related to the Veteran's active service, to include an injury to his thumb during service or any other alleged event.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.   If the examination conducted in conjunction with item 4 results in a diagnosis of PTSD, and it is determined to be based on a stressor that requires further corroboration, undertake any further development deemed necessary to corroborate that stressor.

5.   After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


